Citation Nr: 1038561	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.

5.  Entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity.

6.  Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity, carpal tunnel syndrome.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to June 1977 
and from January 2004 to April 2005, in addition to service in 
the Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran had requested a hearing before the Board to be heard 
at the RO.  In August 2010, she waived her request.


FINDING OF FACT

By means of an August 2010 written statement, and prior to the 
promulgation of a decision in this case, the Veteran requested 
withdrawal of all the issues on appeal.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2009).  

2.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to service connection for hearing loss have 
been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b)(c) (2009).

3.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to service connection for peripheral 
neuropathy of the right lower extremity have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2009).

4.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to service connection for peripheral 
neuropathy of the left lower extremity have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b)(c) (2009).

5.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2009).

6.  The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to service connection for carpal tunnel 
syndrome of the left upper extremity have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).

In relevant part, in July 2006 the Veteran submitted a formal 
claim seeking service connection for eight disabilities: right 
and left lower extremity peripheral neuropathy, right and left 
upper extremity carpal tunnel syndrome, right and left plantar 
fasciitis, hearing loss, and tinnitus.     

Following an examination, the RO denied all eight issues in June 
2007.  The Veteran filed a timely notice of disagreement in 
August 2007 and listed only six disabilities - hearing loss, 
tinnitus, right and left lower extremity peripheral neuropathy, 
and right and left upper extremity carpal tunnel syndrome.  A 
statement of the case was issued in August 2008 and she perfected 
the appeal in September 2008, for these six issues.  

By means of a written statement submitted to the RO in August 
2010, the Veteran requested to withdraw her appeal seeking 
service connection for all six appeals.  The statement (VA Form 
21-4138) was signed by her representative.  The claims file 
contains a report of contact by RO staff with the Veteran, via 
telephone, which confirmed her intent to withdraw all the 
appeals.  

As the Veteran has withdrawn her appeals as to all six issues, 
there remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals on these issues, and they are dismissed 
without prejudice.

Finally, as the claims have been withdrawn, the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, does not apply.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).




ORDER

The appeals are dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


